Title: From George Washington to John Parke Custis, 12 October 1778
From: Washington, George
To: Custis, John Parke


          
            Dear Sir,
            Fredericksburg in the State of New-York—Octr 12th 1778.
          
          I have now—at your request—given my full consent to the Sale of the Lands wch I hold in right of Dower in a Tract in the County of York—to a Water Grist Mill thereon—To Lotts in the City of Williamsburg—and others in James Town—As also to your Renting, or otherwise disposing, of the other Dower Lands & Slaves which I am possessed of in the County of King William upon the terms which have been specifically agreed & subscribed to. But I should think myself wanting in that friendship & regard which I have ever professed for, and endeavoured to evince towards you, were I to withhold my advice from you with respect to the disposal of them.
          A Moments reflection must convince you of two things. first, that Lands are of permanent Value, that there is scarce a possibility of their  
            
            
            
            falling in price, but almost a moral certainty of their rising exceedingly in value. and secondly that our paper currency is fluctuating, that it has depreciated considerably, and that no human foresight can, with precision, tell how low it may get, as the rise or fall of it depends upon contingencies which the utmost stretch of human sagacity can neither foresee, nor prevent. These positions being granted, and no one can gainsay the justice of them; it follows, that by parting from your Lands you give a certainty for an uncertainty; because it is not the nominal price—It is not ten—fifteen—or twenty pounds an Acre, but the relative value of this sum to specie, or something of substantial worth, that is to constitute a good price—The inference therefore I mean to draw, and the advice I shall give in consequence of it, is this, that you do not convert the Lands you now hold into Cash faster than your present Contract with the Alexanders, and a certain prospect of again vesting it in other Lands more convenient, requires of you—This will be treading upon sure ground. it will enable you to discharge Contracts already entered into—and in effect, exchange Land for Land; for it is a matter of Moonshine to you considered in that point of view simply how much the money depreciates if you can discharge one pound with another, and get Land of equal value to that you sell. But far different from this, is the case of those, who sell for Cash, & keep that Cash by them, put it to Interest, or receive it in annual payments; for in either of these cases, if our currency should unfortunately continue to depreciate in the manner it has done in the course of the last two years, a pound may not in the space of two years more, be worth a Shilling, the difference of which becomes a clear loss to the possessor; and evinces in a clear point of view the force & efficacy of my advice to you to pay debts, and vest it in something that will retain its primitive value; or rather in your case, not to part with that thing of value for money, unless it be with a view to the investing it in something of equal value; and it accts at the sametime for the principle upon which I act, with respect to my own Interest in the Dower Lands; for I should be wanting to my self, and guilty of an inexcusable act of remission, and criminal injustice to your Mother, not to secure an equivalent for her releasement of Dower; and this might be the case of a nominal Sum, that had no relative value to the thing in question; and which, eventually, might be a means of giving away the Estate; for it is not the number of pounds but the worth and what those pounds will fetch, that is to stamp the value of them. Four hundred pounds in paper Dollars now is, and I suppose at the time of parting with this Dower, may be worth one hundred pounds in Specie; but two years hence, one hundred pounds in Specie may be worth, and will fetch, one thousand pounds of Paper; it cannot be reasonable or just therefore to expect that I, or your mother (if she should be the Survivor) should loose this, when no person I believe,  
            
            
            
            will undertake to give it as an opinion, that the Value of the Dower will decrease, but the direct contrary, as Lands are increasing in their price every day—This, if you will follow the advice here given, cannot be the case with you, let money depreciate as it will, because with a pound you pay a pound in discharge of a purchase already made, and for those to be made, you can regulate your Sales by your purchases.
          It may be said that our money will recover a proper tone again, and in that case it would be an advantage to turn Lands &ca into Cash for the benefit of the rise—In answer to this I shall only observe, that this is a Lottery—that it may, or may not happen—that if it should happen, you have lost nothing—if it should not, you have saved your Estate, which in the other case might have been sunk—Hence it appears that you may play a good and sure game, so far as it relates to yourself—and as far as it respects me, the advantage is wholly on your side; for instance, if the difference between Specie and paper at this time is as four to one, and next year is eight to one, it makes no difference to you, because the presumption is, that Tobacco, Corn, and other produce will rise in proportion to the fall of the money, & fetch in quantity, what it lacks in quality; But on the other hand, if the Interest was to be fixed at the present difference of 4 to 1, & should hereafter become as one to one, that is equal, I should get four times as much as I am content to receive, & you would loose it; from hence, as before, you may gain & cannot loose; while I get the simple value of the Estate, & can neither gain or loose; which is all I aim at by fixing the value of the Dower in Specie, to be discharged in any money currt in the Country at the time of Payment, at the prevailing exchange, or difference between Specie & Paper.
          It may possibly be said that this is setting up a destinction between Specie and Paper, and will contribute to its depreciation; I ask if their is a Man in the United States that does not make a distinction when 4 to 1 is the difference, and whether it is in the power of an Individual to check this evil when Congress, & the several Assemblys are found unequal to the task. Not to require, or contract for the actual payment in Specie, but to keep this as much out of sight as possible in common cases that are to have an immediate operation, is all that can be expected; but in a bargain that may exist for twenty years, there should be something to insure mutual advantage—which advantage, tho every man can judge of in the transactions of a day, no one can do it when it is to be extended to years, under the present fluctuating State of our Paper Bills of Credit.
          My design in being thus particular with you, is to answer two purposes—first, to shew my Ideas of the impropriety of parting with your own Lands faster than you can vest the money in other Lands (comprehending those already purchased) And Secondly, to evince to you the  
            
            
            
            propriety of my own conduct, in securing to my self, & your Mother, the intrinsic value—neither more nor less—of the Dower Estate—I have only one piece of advice more to give, & that is, to aim rather at the Exchange, than Sale of your Lands; & I think among those Gentlemen mentioned in a former Letter, you may find Chapmen. I am with very sincere regard Yr Affecte friend & Servt
          
            Go: Washington
          
        